              Case 2:19-cv-01214-JCC Document 36 Filed 05/08/20 Page 1 of 2



                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    JERRY ADAMSKY, on behalf of her minor               CASE NO. C19-1214-JCC
      child, et al.,
10
                                                          MINUTE ORDER
11                          Plaintiffs,
             v.
12
      AMAZON.COM, INC., a Delaware corporation,
13    and A2Z DEVELOPMENT CENTER, INC., a
      Delaware corporation,
14

15                          Defendants.

16

17          The following minute order is made by direction of the Court, the Honorable John C.

18   Coughenour, United States District Judge:

19          This matter comes before the Court on the parties’ stipulated motion to continue

20   Defendants’ response to Plaintiffs’ complaint (Dkt. No. 35). The Court hereby GRANTS the

21   motion and ORDERS as follows:

22      1. Defendants must respond to Plaintiffs’ complaint by July 9, 2020;

23      2. The parties must exchange initial disclosures 14 days after Defendants file their

24          responsive pleading;

25      3. After Defendants file their responsive pleading, the parties must promptly file a joint

26          status report proposing a date for a status conference and a deadline for Plaintiffs to move


     MINUTE ORDER
     C19-1214-JCC
     PAGE - 1
            Case 2:19-cv-01214-JCC Document 36 Filed 05/08/20 Page 2 of 2




 1        for a determination under Federal Rule of Civil Procedure 23(c)(1). If the parties cannot

 2        agree on dates, the parties may propose separate dates for the status conference and

 3        deadline under Rule 23(c)(1).

 4        DATED this 8th day of May 2020.

 5                                                       William M. McCool
                                                         Clerk of Court
 6
                                                         s/Tomas Hernandez
 7
                                                         Deputy Clerk
 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-1214-JCC
     PAGE - 2
